UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROGER G. STEINACKER,
Plaintiff-Appellant,

v.                                                                        No. 96-2232

NATIONAL AQUARIUM IN BALTIMORE,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-96-1911-S)

Submitted: May 29, 1997

Decided: June 11, 1997

Before NIEMEYER,* LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randolph C. Knepper, LEVIN & GANN, P.A., Baltimore, Maryland,
for Appellant. Ronald W. Taylor, Todd J. Horn, VENABLE, BAET-
JER & HOWARD, L.L.P., Baltimore, Maryland, for Appellee.
_________________________________________________________________

*Judge Niemeyer did not participate in consideration of this case. The
opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(1994).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Roger G. Steinacker appeals the district court's adverse grant of
summary judgment on his complaint alleging employment discrimi-
nation on the bases of physicial handicap and age, and retaliation, in
violation of the Americans With Disabilities Act, 42 U.S.C. § 12101
(1994) ("ADA"), and the Age Discrimination in Employment Act, 29
U.S.C. §§ 621-634 (1994), ("ADEA"). Steinacker worked as an elec-
trician for the National Aquarium in Baltimore (the Aquarium).

Steinacker claims that he was discriminated against on account of
his age, a perceived or actual disability, and/or retaliation for exercis-
ing his federally protected rights when he was laid off by the Aquar-
ium after having sustained a back injury, and a painful condition in
his hands, which limited his ability to perform his regular job duties
for a time. The Aquarium claims that Steinacker's layoff was a result
of cost-cutting measures. Specifically, it claims that only one electri-
cian was needed to perform all work required for the Aquarium, and
an electrician other than Steinacker was retained in the job based on
non-discriminatory reasons. For the reasons stated below, we affirm
the district court's order.

As a preliminary matter, Steinacker claims that the district court
erred in granting summary judgment for the Aquarium before discov-
ery had been conducted by the parties. We find this claim to be with-
out merit. As the district court held, Steinacker failed to identify any
documents he needed which would have created a genuine issue of
material fact such that he could stave off summary judgment. See Fed.
R. Civ. P. 56(f); Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir.
1995).

As to Steinacker's claim of disability discrimination, we agree with
the district court that Steinacker's claim is limited to his claim of per-

                     2
ceived disability. See Evans v. Technologies Applications & Serv.
Co., 80 F.3d 954, 963 (4th Cir. 1996) (specifying limitations on cate-
gories of Title VII claims properly brought in district court). Because
there is no evidence beyond Steinacker's subjective beliefs to prove
a prima facie case of discrimination on the basis of perceived disabil-
ity, the district court properly granted summary judgment on this
claim. See Ennis v. National Ass'n of Bus. & Educ. Radio, Inc., 53
F.3d 55, 62 (4th Cir. 1995). Even assuming that the other ADA claims
Steinacker sought to raise were properly before the district court, we
find that the district court correctly held that Steinacker failed to sat-
isfy the threshold test establishing that he had a statutorily-defined
and qualified disability that was known to the Aquarium at the time
of Steinacker's layoff. See, e.g., Forrisi v. Bowen, 794 F.2d 931, 933
(4th Cir. 1986). Moreover, Steinacker's failure to accomodate claim
is without merit because there is no evidence that he requested an
accomodation for a statutorily-defined disability. See 42 U.S.C.
§ 12101(2) (1994).

We further find Steinacker's ADEA claim to be without merit.
There is no evidence that the retained electrician was performing at
a level lower than that at which Steinacker was performing--thus
Steinacker has not proven a prima facie ADEA case. See Mitchell v.
Data Gen. Corp., 12 F.3d 1310, 1315 (4th Cir. 1993).

Even assuming that Steinacker met his prima facie burdens under
the ADA and/or the ADEA, we find that there is no evidence, other
than Steinacker's subjective beliefs, that the Aquarium's proffered
reasons for selecting Steinacker for layoff were pretexual. See St.
Mary's Honor Ctr. v. Hicks, 509 U.S. 502 (1993).

Finally, because there is no evidence that Steinacker's filing of a
discrimination claim was known to the decision maker before the
decision was make to lay him off, Steinacker's retaliation claim like-
wise is without merit. See, e.g., Huang v. Board of Governors, 902
F.2d 1134, 1140 (4th Cir. 1990) (discussing causal connection
requirement).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3